Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



                                              Reasons for Allowance
     Claims 1-19 are allowed for the reason the prior art does not teach or suggest in claimed combination, “…  a residual liquid information calculation unit that calculates residual liquid information regarding a residual liquid included in the observation target from the baseline correction value… wherein the residual liquid information calculation unit includes a residual liquid amount calculation unit that calculates a residual liquid amount of the residual liquid as the residual liquid information.”

     Claim 20 is allowed for the reason the prior art does not teach or suggest in claimed combination, “.. a step of calculating a residual liquid amount of the residual liquid as residual  liquid information regarding a  residual liquid included in the observation target from the baseline correction value, by a residual liquid information calculation unit.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664